DETAILED ACTION
This Office Action is in response to Application filed on 16 July 2019.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troyansky et al., U.S. Patent App. Pub. 2004/0189682, hereinafter referred to as .

Referring to claim 1, Troyansky discloses a method for digital text including unprintable characters (See Troyansky, paragraphs 0011, 0016, and 0021).  This is interpreted as a computer-implemented method for problematic characters comprising.
	Troyansky discloses modified version of the digital text that includes replacement of characters (See Troyansky, paragraphs 0016, 0023 and 0079).  This is interpreted as generate a replacement file that resolves a problem of a problematic file by.
Troyansky discloses identifying modifications to be performed of the digital text (See Troyansky, paragraph 0076).  This is interpreted as identifying the problematic file.
Troyansky discloses versions of the modified digital text and identifying the recipient of the text (See Troyansky, paragraph 0078, 0091, and 0092).  This is interpreted as identifying the replacement file.
Troyansky discloses selecting the modification to form the copy of the digital text that includes replacing unprintable characters (See Troyansky, paragraphs 0023 and 0079).  This is interpreted as providing an input that specifies a problematic character and a replacement character.
Troyansky discloses a version generator which produces the different version copy of the digital text (See Troyansky, paragraph 0277).  This is interpreted as generating the replacement file.
Troyansky does not disclose “configuring a sort utility of an operating system to”, “providing an input to the sort utility” and “by executing the configured sort utility”.   
Isman discloses a database system with files and a sort component, wherein the sort component is connected to replicate component and a reformat component to create copies and make changes to data records (See Isman, paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the modification of digital text to replace unprintable characters of Troyansky with the sort component that provides replicating and reformatting of Isman.  This would have been obvious to do because it makes sure the data of records meets predetermined criteria (See Isman, paragraph 0036).

Referring to claim 2, Troyansky and Isman disclose all the limitations (See rejection of claim 1) including Troyansky discloses the character is an unprintable character (See Troyansky, paragraph 0021 and 0023).  This is interpreted as wherein the problem causes an error associated with attempting to print the problematic character.

Referring to claim 3, Troyansky and Isman disclose all the limitations (See rejection of claim 1) including Isman discloses including the size of the data item (See Isman, paragraph 0037).  This is interpreted as wherein the input to the sort utility specifies a record size for the problematic file that is larger than 80 characters.

Referring to claim 4, Troyansky and Isman disclose all the limitations (See rejection of claim 1) including Isman discloses replicating a copy of the document (See Isman, paragraph 0036) and Troyansky discloses versioned copies (See Troyansky, paragraph 0277).  This is interpreted as wherein the configured sort utility: copies the problematic file to the replacement file.
Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 and 0076).  This is interpreted as replaces a plurality of problematic characters in the problematic file with the replacement character in the replacement file.

Referring to claim 5, Troyansky and Isman disclose all the limitations (See rejection of claim 1) including Troyansky discloses removing but not replacing the unprintable character (See Troyansky, paragraph 0021).  This is interpreted as further comprising specifying a column of a record of the problematic file that the configured sort utility copies to the replacement file without replacing the problematic character.

Referring to claim 6, Troyansky and Isman disclose all the limitations (See rejection of claim 1) including Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 and 0076).  This is interpreted as the input to the sort utility specifies an additional problematic character; and the configured sort utility replaces a plurality of additional problematic characters in the problematic file with the replacement character in the replacement file.

Referring to claim 7, Troyansky and Isman disclose all the limitations (See rejection of claim 6)  including Troyansky discloses replacing unprintable characters and making a plurality of modifications with different combinations (See Troyansky, paragraphs 0023, 0076, and 0079).  This is interpreted as wherein: the input to the sort utility specifies an additional replacement character; and the configured sort utility replaces a plurality of additional problematic characters in the problematic file with the additional replacement character in the replacement file.

Referring to claim 8, Troyansky and Isman disclose all the limitations (See rejection of claim 1) including the digital content being distributed by FTP (See Troyansky, paragraph 0002).  This is interpreted as further comprising performing a file transfer protocol (FTP) of the replacement file as a replacement for the problematic file.

Referring to claim 9, Troyansky discloses a method for digital text including unprintable characters (See Troyansky, paragraphs 0011, 0016, and 0021).  Troyansky discloses software executing on computer hardware (See Troyansky, paragraphs 0140-0147 and 0297).  This is interpreted as a computer program product comprising program instructions stored on a computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising.

Troyansky discloses identifying modifications to be performed of the digital text (See Troyansky, paragraph 0076).  This is interpreted as identifying the problematic file.
Troyansky discloses versions of the modified digital text and identifying the recipient of the text (See Troyansky, paragraph 0078, 0091, and 0092).  This is interpreted as identifying the replacement file.
Troyansky discloses selecting the modification to form the copy of the digital text that includes replacing unprintable characters (See Troyansky, paragraphs 0023 and 0079).  This is interpreted as providing an input that specifies a problematic character and a replacement character.
Troyansky discloses a version generator which produces the different version copy of the digital text (See Troyansky, paragraph 0277).  This is interpreted as generating the replacement file.
Troyansky does not disclose “configuring a sort utility of an operating system to”, “providing an input to the sort utility” and “by executing the configured sort utility”.   However, Troyansky does disclose a computerized document system (See paragraph 0150).
Isman discloses a database system with files and a sort component, wherein the sort component is connected to replicate component and a reformat component to create copies and make changes to data records (See Isman, paragraph 0036).


Referring to claim 10, Troyansky and Isman disclose all the limitations (See rejection of claim 9) including Troyansky discloses the character is an unprintable character (See Troyansky, paragraph 0021 and 0023).  This is interpreted as wherein the problem causes an error associated with attempting to print the problematic character.

Referring to claim 11, Troyansky and Isman disclose all the limitations (See rejection of claim 9) including Isman discloses including the size of the data item (See Isman, paragraph 0037).  This is interpreted as wherein the input to the sort utility specifies a record size for the replacement file.

Referring to claim 12, Troyansky and Isman disclose all the limitations (See rejection of claim 9) including Isman discloses replicating a copy of the document (See Isman, paragraph 0036) and Troyansky discloses versioned copies (See Troyansky, paragraph 0277).  This is interpreted as wherein the configured sort utility: copies the problematic file to the replacement file.


Referring to claim 13, Troyansky and Isman disclose all the limitations (See rejection of claim 9) including Troyansky discloses removing but not replacing the unprintable character (See Troyansky, paragraph 0021).  This is interpreted as the method further comprising specifying a column of a record of the problematic file that the configured sort utility copies to the replacement file without replacing the problematic character.

Referring to claim 14, Troyansky and Isman disclose all the limitations (See rejection of claim 9) including Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 and 0076).  This is interpreted as wherein the input to the sort utility specifies an additional problematic character; and the configured sort utility replaces a plurality of additional problematic characters in the problematic file with the replacement character in the replacement file.

Referring to claim 15, Troyansky and Isman disclose all the limitations (See rejection of claim 14)  including Troyansky discloses replacing unprintable characters and making a plurality of modifications with different combinations (See Troyansky, paragraphs 0023, 0076, and 0079).  This is interpreted as wherein: the input to the sort 

Referring to claim 16, Troyansky and Isman disclose all the limitations (See rejection of claim 9) including the digital content being distributed by FTP (See Troyansky, paragraph 0002).  This is interpreted as the method further comprising performing a file transfer protocol (FTP) of the replacement file as a replacement for the problematic file.

Referring to claim 17, Troyansky discloses a method for digital text including unprintable characters (See Troyansky, paragraphs 0011, 0016, and 0021).  Troyansky discloses system with software executing on computer hardware (See Troyansky, paragraphs 0140-0147 and 0297).    This is interpreted as a system comprising: a computer processing circuit; and a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising.
Troyansky discloses modified version of the digital text that includes replacement of characters (See Troyansky, paragraphs 0016, 0023 and 0079).  This is interpreted as generate a replacement file that resolves a problem of a problematic file.
Troyansky discloses the character is an unprintable character (See Troyansky, paragraph 0021 and 0023).  This is interpreted as wherein the problem causes an error associated with attempting to print a problematic character, by.

Troyansky discloses versions of the modified digital text and identifying the recipient of the text (See Troyansky, paragraph 0078, 0091, and 0092).  This is interpreted as identifying the replacement file.
Troyansky discloses selecting the modification to form the copy of the digital text that includes replacing unprintable characters (See Troyansky, paragraphs 0023 and 0079).  This is interpreted as providing an input that specifies the problematic character and a replacement character.
Troyansky discloses a version generator which produces the different version copy of the digital text (See Troyansky, paragraph 0277).  This is interpreted as generating the replacement file.
Troyansky does not disclose “configuring a sort utility of an operating system to”, “providing an input to the sort utility” and “by executing the configured sort utility”.   However, Troyansky does disclose a computerized document system (See paragraph 0150).
Isman discloses a database system with files and a sort component, wherein the sort component is connected to replicate component and a reformat component to create copies and make changes to data records (See Isman, paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the modification of digital text to replace unprintable characters of Troyansky with the sort component that provides replicating and 

Referring to claim 18, Troyansky and Isman disclose all the limitations (See rejection of claim 17) including Isman discloses replicating a copy of the document (See Isman, paragraph 0036) and Troyansky discloses versioned copies (See Troyansky, paragraph 0277).  This is interpreted as wherein the configured sort utility: copies the problematic file to the replacement file.
Troyansky discloses replacing unprintable characters and making a plurality of modifications (See Troyansky, paragraphs 0023 and 0076).  This is interpreted as replaces a plurality of problematic characters in the problematic file with the replacement character in the replacement file.

Referring to claim 19, Troyansky and Isman disclose all the limitations (See rejection of claim 17) including Troyansky discloses removing but not replacing the unprintable character (See Troyansky, paragraph 0021).  This is interpreted as the method further comprising specifying a column of a record of the problematic file that the configured sort utility copies to the replacement file without replacing the problematic character.

Referring to claim 20, Troyansky and Isman disclose all the limitations (See rejection of claim 17) including the digital content being distributed by FTP (See Troyansky, paragraph 0002).  This is interpreted as the method further comprising .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
U.S. Patent 8,745,488 to Wong
- System for editing documents for printing that includes removing all non-printable characters
U.S. Patent App. Pub. 2007/0171456 to Shimazaki
- Analyzing print data and determining if unprintable data is present

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        January 13, 2021